Case: 12-51088       Document: 00512434154         Page: 1     Date Filed: 11/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         November 7, 2013
                                     No. 12-51088
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS ASTORGA SAMANIEGO, also known as Jesus Samanigeo,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:11-CR-293-3


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Jesus Astorga Samaniego appeals the 235-month sentence imposed
following his guilty plea to conspiring with nine others from September 2010
until September 28, 2011, to possess with intent to distribute five kilograms or
more of cocaine. Samaniego argues that there was no evidence to support the
findings in the presentence report (PSR) and adopted by the district court that
his role in the offense was that of a manager or supervisor and that at least 50
kilograms of cocaine were attributable to him. He raised objections to these

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51088     Document: 00512434154      Page: 2   Date Filed: 11/07/2013

                                  No. 12-51088

findings in the district court but did not present any rebuttal evidence. See
United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012).
      We review for clear error the district court’s factual findings underlying
its decision to apply a guidelines enhancement and review de novo the
application and interpretation of the Guidelines.        United States v. Chon,
713 F.3d 812, 821 (5th Cir. 2013), petition for cert. filed (July 9, 2013) (No.
13-50). The district court’s findings as to Samaniego’s role in the offense and the
amount of drugs attributable to him are plausible in light of the record as a
whole, and there is no clear error. See id. Accordingly, the district court did not
err in applying the three-level increase for Samaniego’s role in the offense, see
U.S.S.G. § 3B1.1(b), or in applying the base offense level applicable to offenses
involving at least 50 kilograms of cocaine, see U.S.S.G. § 2D1.1(c)(2).
      AFFIRMED.




                                        2